DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn in view of New Sheets filed 9 March 2022.

Double Patenting
The terminal disclaimer filed on 9 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,047,149 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Moyer (US 4,510,447) is considered the closest prior art. Moyer discloses an automated inspection apparatus (11) having a frame (21), a probe slider (35) configured to attach to a probe (27), a probe linear guide (34) coupled to the frame (21) and configured to guide the probe slider (35) and attached probe (27) in a linear direction (cylinder 34 is coupled to casing 21 and guides piston 35 and solenoid 27 in a vertical linear direction; fig. 1), a spring (39) having one end attached to the 
Therefore, Moyer does not disclose or suggest “a spring slider attached to another end of the spring; and a spring linear guide coupled to the frame and configured to guide the spring slider and attached spring in the linear direction, in order to guide the probe slider and attached probe in the linear direction along the probe linear guide using the guided spring” in combination with the remaining claim elements as recited in claims 1-9.
Similarly, Moyer does not disclose or suggest the method of “attaching…another end of the spring to a spring slider of the dual slider mechanism; guiding the spring slider and attached spring in the linear direction along a spring linear guide of the dual slider mechanism, the spring linear guide being coupled to the frame; and guiding the probe slider and attached probe in the linear direction along the probe linear guide using the guided spring” in combination with the remaining claim elements as recited in claims 10-18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852